NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RICHARD H. MORRISON,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-2037
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
C. Nash, Judge.

Richard H. Morrison, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Fitzpatrick v.

State, 868 So. 2d 615 (Fla. 2d DCA 2004); Baker v. State, 91 So. 3d 179 (Fla. 5th DCA

2012); Baker v. State, 831 So. 2d 217 (Fla. 5th DCA 2002); Moore v. State, 748 So. 2d
1094 (Fla. 3d DCA 2000).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.